          Case 1:19-cv-09017-JLC Document 18 Filed 02/03/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     February 3, 2020
VIA ECF
The Honorable James L. Cott
United States Magistrate Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re: The New York Times Company, et al. v. Customs and Border Protection,
          19 Civ. 9017 (JLC)

Dear Judge Cott:

       This Office represents U.S. Customs and Border Protection (“CBP”) in the above-
referenced FOIA case. Pursuant to this Court’s Order dated December 6, 2019, we write to
provide a joint status report in the above-captioned matter.

        In December 2019, CBP conducted a search for responsive records as agreed upon by the
parties, which focused on eight CBP custodians (the “December 2019 Search”). Approximately
9,650 records were responsive to the December 2019 Search. As of today, CBP has reviewed
approximately 176 records of those records for responsiveness to Plaintiffs’ FOIA request. These
documents totaled more than 9,000 pages. Of those reviewed records, CBP has initially
determined that approximately 102 of those records (and over 8,000 pages) are responsive to
Plaintiffs’ FOIA request.

         Given this large volume of potentially responsive records, the parties have agreed to
further meet and confer regarding potentially narrowing Plaintiffs’ FOIA requests. Similarly, the
parties agree that by focusing at this juncture on narrowing the requests, the duration of this
litigation may be significantly shortened. Thus, the parties respectfully request that: (1) they be
required to submit another status update by February 18, 2020, including proposed next steps;
and (2) the Court endorse the parties’ stipulation that CBP shall not be required to review any
additional records for responsiveness (or otherwise process any records in response to Plaintiffs’
FOIA requests) until agreed by the parties or further ordered by this Court.
          Case 1:19-cv-09017-JLC Document 18 Filed 02/03/20 Page 2 of 2




   Thank you for your consideration of this matter.

                                                      Respectfully,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                            By:       /s/ Charles S. Jacob
                                                      CHARLES S. JACOB
                                                      Assistant United States Attorney
                                                      86 Chambers Street, Third Floor
                                                      New York, NY 10007
                                                      Tel: (212) 637-2725
                                                      Fax: (212) 637-2702
                                                      charles.jacob@usdoj.gov

cc: Counsel for Plaintiffs (via ECF)




                                               2
